Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2013, present, Chief Justice
STEVE MCKEITHEN and Justices DAVID B. GAULTNEY, CHARLES KREGER and
HOLLIS HORTON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated October 17, 2013, it is ordered that these causes be transferred to the First Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the First Court of Appeals.

       09-13-416-CV           Robert Earl Wade v. Carolyn Louise Wade
       09-13-418-CR           Carroll Louis v. State of Texas
       09-13-419-CR           Adrian Jamison Banks v. State of Texas
       09-13-420-CR           Joshua Booker-Lomax v. State of Texas
       09-13-422-CR           Hance Anthony Rogers v. State of Texas
       09-13-424-CR           Keith Ladale Wilson v. State of Texas
       09-13-425-CV           In Re Commitment of Thomas Lee Roberts
       09-13-426-CV           In Re Commitment of John Edward Letkiewi
       09-13-427-CV           In Re Commitment of Dennis Ray Stutevill
       09-13-428-CR           Lydell Anton Jones v. State of Texas



               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the First District of Texas at Houston as
appears of record in Minute Book Volume 18.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 21st of October 2013.


                                             __________________________
                                             Carol Anne Harley
                                             Clerk of the Court